             Case 21-10984-JKS     Doc 3   Filed 06/30/21   Page 1 of 16




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE


In re

HANDL NEW YORK, LLC,                       Chapter 11
                                           Case No. ______________________
                   Debtor.


   DECLARATION OF ALLEN HIRSCH IN SUPPORT OF FIRST-DAY
                      PLEADINGS

        Allen Hirsch, the Co-CEO and principal manager of HANDL New York,

LLC (the “Debtor”), debtor and debtor in possession in the above-captioned case,

makes this declaration in accordance with 28 U.S.C. § 1746:

        1.   The Debtor has filed various motions and applications in this case,

and this declaration is executed to provide factual support to support them. The

statements made in this declaration are made upon personal knowledge, except

where expressly indicated otherwise, and upon my inspection of certain books and

records of the Debtor.

        2.   This declaration is divided into two parts. First, I will provide a

factual background to the Court and the parties to establish a context and

explanation of the Debtor and its financial affairs. Second, I will provide factual

support for specific individual motions and applications filed by the Debtor.

                              I.    BACKGROUND
            Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 2 of 16




      3.    On June 30, 2021 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Subchapter V of Chapter 11 of the Bankruptcy Code. Since

the Petition Date, the Debtor has managed its affairs as a debtor in possession

pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

      4.    The Debtor is the supplier of high-end cell phone cases and attachable

phone holders and stands. The Debtor is a Delaware limited liability company with

two members: a 99% interest owned by Allen Hirsch (“Hirsch”), the inventor and

designer of the cases and—until recently—a relatively passive officer of the

company and a 1% interest owned by The Identity Group LLC (“TIG”), which

assumed the operational role of the company. The understanding between the

partners was that Hirsch—who has an artistic background—would serve as the

creative partner while TIG would handle the business-related activities.      TIG

would get a portion of the distributions and gain equity based on sales benchmarks.

Hirsch contributed to the Debtor certain rights that he held in some trademarks and

patents for products to be manufactured by the Debtor. The operating agreement

governing the Debtor (the “Operating Agreement”) provides Hirsch with a

deadlock breaking vote for most kinds of management decisions. Brad Satz of

TIG, whose title was also Co-CEO, took control of the day-to-day operations of the

Debtor on or about November 1, 2018.




                                          -2-
             Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 3 of 16




      5.     Initially TIG caused the Debtor to enter into an Exclusive

Distribution, License and Manufacturing Agreement (the “C2 Distribution

Agreement”) with a distributor called C2 Wireless & Accessories, Inc. (“C2”)

whereby C2 received the exclusive right and license to distribute the Debtor’s

products. TIG caused the Debtor to enter into the C2 Distribution Agreement

without the knowledge and consent of Hirsch.

      6.     Less than six months later, and also without the knowledge and

consent of Hirsch (required under the Operating Agreement), TIG caused the

Debtor to enter into a Termination, Settlement, and Release Agreement (the “C2

Termination Agreement”) with C2 effective as of April 17, 2019. To the best of

my ability to understand the C2 Termination Agreement, C2 released its license to

exercise exclusive control of the sale of the Debtor’s products, treated the

remaining inventory (which C2 had allegedly purchased pursuant to the C2

Distribution Agreement) as consigned goods, and received a blanket security

interest on substantially all of the Debtor’s assets to secure the Debtor’s remaining

obligation to cover C2’s out of pocket cost of inventory. On April 18, 2019, C2

recorded a UCC-1 financing statement. The Debtor’s records reflect that the initial

amount due to C2 was $700,000 but as of the Petition Date has been reduced

significantly based on C2 sales of its inventory. However as of the Petition date,

C2 has not provided an accounting of this amount despite demand.



                                           -3-
             Case 21-10984-JKS      Doc 3     Filed 06/30/21   Page 4 of 16




        7.   The Debtor believed its products were in demand by numerous big-

name retailers such as Verizion, ATT and Staples, but no marketing dollars were

available to help promote the products in their stores and sales stagnated. New

capital financing was required to manufacture, store, deliver, and promote products

to market. Based on a connection from Mr. Satz from TIG, new products were

developed and inventory was financed by Argento, S.C. (“Argento”) on a delivery-

by-delivery basis without a formal written agreement. The Debtor was assured that

Argento would make a $500,000 investment but only $170,000 was paid by mid

2020.

        8.   Apparently believing it would be well capitalized by Argento’s

representation that it would invest $500,000, Mr. Satz caused the Debtor to rent an

expensive office and to hire staff. These decisions proved disastrous. COVID hit in

mid-March. Even though its sales increased, the Debtor struggled to maintain its

overhead. As the year progressed, sales increased but the Debtor struggled with

paying its staff and meeting its obligations to Argento, which required 25% of net

profits paid in return for its financing of inventory and general assistance.

        9.   By October 2020, the Debtor had no money even to pay basic credit

card bills and it even defaulted on its American Express cards. Argento kept

paying for inventory and cost of goods to the tune of almost $1 million but put no

more money into the operations of the company. The Debtor’s sales at fiscal year



                                            -4-
             Case 21-10984-JKS      Doc 3     Filed 06/30/21   Page 5 of 16




end January 31, 2021 were approximately $1,373,000 but was running at

approximately a $343,000 loss.

      10.    On or about December 22, 2020, believing it could lock Argento into

an obligation to provide more investment and goodwill, the Debtor entered into a

Joint Venture Agreement (the “JV Agreement”) with Argento, whereby Argento

agreed to provide the Debtor with “establishing relationships with Manufacturers

in China (or alternate manufacturing facilities in the future) and alternative

inventory financing options (e.g. introduction to banks and other potential

lenders),” some logistics support, and “[a]t its option and in its sole discretion” to

provide financing. There were no provisions in the JV Agreement giving Argento a

lien or security interest in any assets of the Debtor.

      11.    Realizing that the Debtor’s finances were in true distress, Hirsch

became more active in overseeing TIG’s management of the Debtor at the

beginning of 2021. At this time he discovered various inefficiencies in

manufacturing and staffing, as well as the Debtor’s rising debt in spite of the

increase in sales.

      12.    Although both Argento and TIG were aware of this obligation, on

April 19, 2021, Mr. Satz learned that Hirsch intended to cause the Debtor to make

a $60,000 arbitration settlement payment to a creditor that was due on April 20,

2021. Mr. Satz informed Argento—which is managed by a friend of Mr. Satz—



                                            -5-
             Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 6 of 16




about this and Argento promptly sent a payment demand letter to Mr. Satz seeking

the maximum amount immediately due by the Debtor to Argento. Without

Hirsch’s knowledge or authorization (as required under the Operating Agreement),

Mr. Satz then preempted the creditor payment that Mr. Hirsch intended to make by

causing the Debtor to make a payment in the amount of $182,281 to Argento. This

was all of the Debtor’s available cash and Mr. Satz presumably made this payment

to ensure that Argento received preferential treatment instead of the cash being

used for other purposes (such as a PPP loan to pay employees). This payment left

the Debtor with no liquidity. The Debtor was then forced to let all of its employees

go on or about April 28, 2021. Argento, however, now insisted that it would not

advance further financing, and would commence collection, unless it received

onerous protections from the Debtor for its existing debt.

      13.    Unbeknownst to Hirsch at the time, a shipment from China of critical

merchandise for the Debtor’s two biggest U.S. retailers was at port and the Debtor

could not pay the balance due to release it. Argento had agreed to finance this

inventory but was now refusing to pay the balance unless the Debtor signed an

agreement to give Argento extensive protections, including but not limited to a

“first-priority” lien on the Debtor’s assets. On top of this, the warehouse where the

Debtor stores its inventory is owned by Replay Storage Solutions, the principal of

which is the father of Jack Scaba of Argento. Not surprisingly, the warehouse



                                           -6-
             Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 7 of 16




suddenly and unjustifiably refused to fulfill orders on the Debtor’s website and

Amazon. This paralyzed the Debtor’s ability to operate its business, threatened its

primary retail relationships, and prevented the Debtor from being able to make

further payments due to Argento.

      14.   Argento then demanded numerous draconian protections including

having sole control of Debtor’s bank account to withdraw all its invested money

(including the equity payments and now asserted to be $924,225) plus

approximately $135,285 for profits due as funds came into the company. It made

threats of lawsuits against the Debtor and even baseless threats against Hirsch

personally, as well as intimating an intention to file a petition against the Debtor

for involuntary bankruptcy relief. The Debtor—now led directly by Hirsch—

feeling that the business had no choice, finally agreed to provide Argento with

most of the requested protections—including but not limited to a broad blanket

lien—as a last ditch effort to prevent the Debtor’s loss of its principal retail

relationships and complete financial collapse.

      15.   The Debtor’s agreement to these protections signed on June 2, 2021

was delivered upon the express condition that Argento would immediately finance

the inventory in port and release HANDL inventory from the warehouse to ship to




                                           -7-
                 Case 21-10984-JKS            Doc 3      Filed 06/30/21       Page 8 of 16




retailers. As far as I am aware, Argento did not make further payments,1 but the

agreement left the Debtor with no money to operate its business and because

Argento controlled its bank account, the Debtor had no way of assuring that its

operational obligations could be met. This bankruptcy ensued.

                   II.      FACTS RELATING TO SPECIFIC MOTIONS

        16.      In this section, I provide factual support for specific individual

motions and applications filed by the Debtor in this case.

        A.       CASH COLLATERAL MOTION.

        17.      The Debtor has filed a Motion For Entry Of Order Approving Use Of

Cash Collateral and Determining That Creditor Is Adequately Protected, Or, In The

Alternative, Providing For Adequate Protection of Creditor’s Interest in Collateral

(the “Cash Collateral Motion”).

        18.      On the Petition Date, the Debtor may have had, and may also acquire,

property of the estate in which C2 and Argento (the “Secured Parties”) may assert

an interest (“Collateral”), including but not limited to certain of its cash (“Cash

Collateral”).

        19.      I believe that during this case, the Debtor will need to use the

Collateral to generate income for the estate, including but not limited to its Cash

Collateral. Absent the use of Cash Collateral, the Debtor will not be able to protect

1
 The cargo was released on or about June 15, 2021 and the warehouse started processing the shipments, but to the
best of the Debtor’s knowledge, this had nothing to do with Argento.


                                                      -8-
              Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 9 of 16




the Collateral, and its estate, and its creditors will suffer immediate and irreparable

harm.

        20.   By the Cash Collateral Motion, the Debtor is requesting that the Court

approve, on an interim and final basis, the Debtor’s use of Cash Collateral pursuant

to the terms and conditions of the proposed order appended hereto.

        21.   The Debtor seeks authorization to use Cash Collateral to fund the

payment of any expenses incurred by the Debtor after the Petition Date in

accordance with the Budget (as defined in the Cash Collateral Motion), which I

prepared. The primary uses of Cash Collateral will be to maintain existing

inventory, to pay for the production and shipping of new inventory, and to pay the

bankruptcy administrative expenses such as professional fees and fees payable

under 28 U.S.C. § 1930. I believe that the inability of the Debtor to use Cash

Collateral would have a materially adverse effect on its estate and creditors. The

ability of the Debtor to remain a viable entity and to reorganize under Chapter 11

of the Bankruptcy Code therefore depends upon obtaining the relief requested

herein.

        22.   Furthermore, I believe that the use of Cash Collateral will protect the

Secured Parties’ other Collateral. The purpose of this bankruptcy is to create

sufficient liquidity to produce more inventory, leading to further sales. This

directly inures to the Secured Parties’ benefit.



                                            -9-
            Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 10 of 16




      23.    According to the Debtor’s books and records, C2’s claim is

approximately $200,000, while the value of the Debtor’s inventory is

approximately $214,911. The documents governing C2’s claims do not provide for

interest or finance charges, so the amount of C2’s claims is not increasing.

      24.    Moreover, according to the prepetition documents creating C2’s liens,

C2 holds certain inventory under a complex consignment relationship which, to the

best of my understanding, C2 may sell in order to pay down the amount of its

claims against the Debtor. This provides C2 with additional protection of its claims

secured by the Collateral, including but not limited to the Cash Collateral.

      25.    In this case, I believe that C2 is oversecured, because the value of the

Collateral (plus the amount of excess inventory in C2’s possession that it sells to

pay down its claim against the Debtor) was higher than the amount of C2’s debt as

of the Petition Date. Because the amount of the debt is not increasing and the

tangible Collateral will be sold for its fair market value, C2’s interest in the

Collateral is protected. Except for administrative expenses, the Debtor will

conserve its cash from sales until a plan can be filed and confirmed.

      26.    I have reviewed the expenditures reflected in the Budget and I believe

that they are actual, necessary expenses for maintaining the Collateral, as well as

the administrative expenses associated with this bankruptcy. Insofar as C2’s claim

appears to have been fully secured on the Petition Date and the value of the



                                          -10-
             Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 11 of 16




Property has not changed considerably since the Petition Date, it should not be

necessary for the Debtor to make payments to the C2 to account for any diminution

in value of the Collateral.

      27.    On the other hand, I am advised that a lien which is not perfected

and/or which may have attached within the 90 days before the bankruptcy filing

date may be avoidable. If necessary or appropriate, I will cause the Debtor seek to

avoid the lien of Argento, which appears to hold a second lien in the Collateral. I

have ordered a report and learned that Argento did not file a UCC-1 financing

statement in connection with its lien, and I signed that lien documents fewer than

90 days before the Petition Date. Therefore, the Debtor submits in the Cash

Collateral Motion that Argento’s lien is not entitled to any protection.

      B.     CRITICAL VENDOR MOTION.

      28.    The Debtor has filed a Motion for Authority To Pay Critical Vendors

(the “Critical Vendor Motion”), seeking authority to pay certain critical vendors on

account of their prepetition claims. Specifically, the Debtor seeks to pay:

Vendor Name                   Services Provided               Est. Claim To Be Paid
Replay Storage Solutions      Warehouse                       $21,414
Siyan Industrial (Dong        Manufacturing                   $56,160
Guan) Co., Ltd
T&F Industrial Limited        Manufacturing                   $3,000

Table Mountain Sales          Manufacturing                   $3,000

Powerplay Marketing           Amazon management               $3,000
Group

                                           -11-
            Case 21-10984-JKS     Doc 3     Filed 06/30/21   Page 12 of 16




Hoffman Patent Firm          IP Legal assistance             $22,176


(each a “Critical Vendor,” and collectively, the “Critical Vendors”).

      29.    It is imperative that the Debtor’s operation begin again as soon as

possible. Whether the Critical Vendors are entitled to withhold the services they

perform to the Debtor notwithstanding the automatic stay, the Debtor requires that

their services begin as soon as possible and continue uninterrupted until during the

pendency of this case. The Debtor is therefore requesting authority but not

direction to pay Critical Vendors some or all of their prepetition claims (each a

“Critical Vendor Claim,” and collectively, the “Critical Vendor Claims”) under the

terms and conditions set forth in that motion.

      30.    The Debtor asserts that certain of the relief requested in this Motion is

essential to the Debtor’s ongoing operation and therefore requests that the Court

enter an interim, emergency Order in connection with this motion (the “Interim

Order”). Thereafter, the Debtor requests that the Court conduct a hearing on notice

on the relief requested in this Motion and enter a final order hereupon (the “Final

Order,” and with the Interim Order, the “Orders”).

      31.    I believe that the goods and services provided by the Critical Vendors

are vital to the Debtor’s continuing business operations, and that the failure to pay

the Critical Vendor Claims may have a material adverse impact on the day-to-day

operations of the business and would very likely disrupt the Debtor’s ability to

                                          -12-
             Case 21-10984-JKS      Doc 3     Filed 06/30/21   Page 13 of 16




continue to operate during this Chapter 11 case. If certain Critical Vendors are

unwilling to provide goods or services postpetition or enter into new or renewed

arrangements with the Debtor because of unpaid prepetition claims, then the

Debtor’s operations will materially suffer, compromising the value of the Debtor’s

estate to the detriment of all creditors.

      32.    In my opinion, all of the Critical Vendors listed above other than the

Hoffman Patent Firm may need to be paid immediately or else there will be a

serious disruption to the Debtor’s ability to order, store, and sell new product. The

amounts stated are approximate, but the Debtor requests authority to pay up to

150% of the amounts stated in the chart above (but not to exceed the actual

prepetition amounts owed) to all Critical Vendors except the Hoffman Patent Firm

on an emergency basis. The Debtor will pay, on an emergency basis, only so much

of the Critical Vendor Claims as will be necessary to maintain normal operations

until the Court may conduct a final hearing on this motion.

      33.    The maintenance of the Debtor’s businesses during this Chapter 11

case is crucial to the Debtor’s ability to preserve its business as a going concern,

which provides enhanced value for the benefit of all of the Debtor’s stakeholders.

      34.    The Debtor is not seeking authority to pay all Critical Vendor Claims

immediately, but only in its discretion to pay in the ordinary course of business

undisputed amounts that come due on terms consistent with prepetition practice.



                                            -13-
            Case 21-10984-JKS      Doc 3      Filed 06/30/21   Page 14 of 16




Thus, I believe the relief requested is narrowly tailored to and consistent with the

paramount goal of Chapter 11 to preserve value by facilitating the continued

operation and rehabilitation of the debtor.

      35.    Here, the relief sought is vital for the Debtor’s successful

reorganization. If the Debtor cannot pay the Critical Vendors, the negative impact

would likely be almost immediate as certain of the Critical Vendors, on which the

Debtor depends, may immediately withdraw services and cease to provide

necessary goods. Such an occurrence would impair a successful reorganization and

hamper viability following the Debtor’s emergence from this Chapter 11 case.

      36.    Further, certain of the Critical Vendors may be in possession of

Debtor’s tooling and may have integrated it into the manufacturing process.

Locating replacement vendors would require months and cost the Debtor valuable

resources to recreate the tooling needed to produce the Debtor’s inventory. The

Debtor is thus ill-equipped or unable to switch to other vendors or suppliers on

short notice and therefore faces significant risk if certain prepetition amounts

cannot be paid. Accordingly, the Debtor has concluded that if it does not pay the

Critical Vendors, the value of the Debtor’s estates may be reduced by amounts in

excess of the amounts that the Debtor seeks authorization to pay through this

Motion.




                                           -14-
            Case 21-10984-JKS      Doc 3     Filed 06/30/21   Page 15 of 16




      37.    In addition, maintaining favorable trade terms with the Critical

Vendors is in the best interests of all parties in interest in this Chapter 11 case. In

particular, the Critical Vendor Motion enables the Debtor to condition providing

payments on account of prepetition Critical Vendor Claims on Critical Vendors

agreeing to continue to provide goods or services on Customary Trade Terms (as

defined in the motion) or other accommodations deemed acceptable to the Debtor

in its business judgment. It also gives the Debtor the flexibility to require vendors

to enter into Trade Agreements to ensure those terms are maintained. Maintaining

such favorable trade terms will avoid unnecessary expense during this Chapter 11

case. Further, not only will it prevent the disruptions caused by attempting to

replace essential providers of goods and services, but also the detrimental impact

of having to acquire goods and services on worse terms at all. In turn, the Debtor

will be able to preserve liquidity and ensuring that it is better positioned to sustain

operations while reorganizing. Such terms may also allow the Debtor to avoid the

inherent operational inefficiencies of paying cash on demand and managing billing

processes for vendors that might require cash in advance or shorten their payment

terms if the Debtor fails to pay amounts that accrued prepetition in the ordinary

course of business.

      38.    As more fully described above, I believe that immediate and

irreparable harm would result without the relief requested herein because failure to



                                           -15-
Case 21-10984-JKS   Doc 3   Filed 06/30/21   Page 16 of 16
